Citation Nr: 0612886	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-15 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than April 27, 
2001, for the grant of service connection for chondromalacia 
of both knees.

2.  Entitlement to a disability evaluation in excess of 10 
percent for chondromalacia of the right knee, on appeal from 
the initial determination.

3.  Entitlement to a disability evaluation in excess of 10 
percent for chondromalacia of the left knee, on appeal from 
the initial determination.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
December 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, that assigned 10 percent disability evaluations for 
chondromalacia of both knees, after granting service 
connection for the same.  The veteran appealed the assigned 
rating as well as the effective date of the grant of service 
connection.

The veteran was afforded a personal hearing in Washington, 
D.C., before the undersigned Veterans Law Judge in March 
2004.  A transcript of the hearing is associated with the 
claims folder.

The Board remanded the matter in July 2004 for the purpose of 
curing specified due process deficiencies and to obtain 
additional medical evidence.  The matter was returned to the 
Board in January 2006 for final appellate consideration.

During the course of his March 2004 personal hearing, the 
veteran raised a claim for service connection for low back 
disability as secondary to his service-connected bilateral 
knee disability.  The RO has yet to consider this claim.  The 
issue of 



entitlement to secondary service connection for low back 
disability is therefore referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  On April 27, 2001, the veteran filed a petition to reopen 
his claim for service connection for a bilateral knee 
disorder.  

2.  The veteran's right knee disability, chondromalacia, has 
been manifested by X-ray evidence of minimal degenerative 
changes, minimal limitation of flexion and extension, and 
complaints of pain on use, but no objective findings of 
subluxation, instability, or significant functional loss.

3.  The veteran's left knee disability, chondromalacia, has 
been manifested by X-ray evidence of minimal degenerative 
changes, minimal limitation of flexion and extension, and 
complaints of pain on use, but no objective findings of 
subluxation, instability, or significant functional loss.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 27, 
2001, for the grant of service connection for chondromalacia 
of both knees have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5014, 5257, 5260, 5261 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5014, 5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002) impose obligations on VA in terms of its duty to notify 
and assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

By letter dated in August 2004, the RO advised the veteran of 
the essential elements of the VCAA.  The veteran was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his claims for an earlier 
effective date and increased ratings, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
that VA had requested.  The veteran was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  He was advised of the type(s) 
of evidence needed to establish his claims for an earlier 
effective for the grant of service connection and increased 
disability evaluations.  Finally, the RO specifically 
informed the veteran in its August 2004 letter that he should 
submit any evidence in his possession that he felt pertained 
to his claim.  The August 2004 letter therefore provided 
notice of all four notice elements that were discussed above.  

The record shows that the veteran was fully apprised of the 
criteria needed to establish an earlier effective date for 
service connection as well as the criteria for establishing 
an increased rating.  No additional notice is necessary.  
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006).  On the claim for increase for chondromalacia, the 
VCAA notice did not include provisions pertaining to the 
effective date for an increased rating.  Despite this lack of 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on the 
claims for increase as the Board concludes below that the 
preponderance of the evidence is against the claims for 
increase therefore, any question as to the effective date to 
be assigned is rendered moot.

As for the notice of the pertinent provision of 38 C.F.R. 
§ 3.159, which came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  However the action 
of the RO described above cured the procedural defect because 
the veteran had a meaningful opportunity to participate 
effectively in the processing of his claims as he had the 
opportunity to submit additional argument and evidence, which 
he did, and to address the issues at a hearing, which he also 
did.  For these reasons, the veteran has not been prejudiced 
by late timing of the notice of the pertinent provisions of 
38 C.F.R. § 3.159.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 
2006).

Treatment records and reports have been obtained from R.E. 
Alegado, M.D., and the Maryland VA Healthcare System.  The 
veteran has not identified any additional outstanding medical 
records that would be pertinent to the claims on appeal.  The 
veteran provided unsigned and incomplete releases for private 
records in October 2004.  By letter dated February 17, 2005, 
the RO requested that he properly complete these forms.  The 
veteran did not respond.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  He has been afforded multiple VA examinations 
for the purpose of determining the nature and severity of his 
bilateral knee disability.  The Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Earlier effective date

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400.  More specifically, 
the effective date of an award of disability compensation for 
direct service connection is the day following separation 
from active service or the date entitlement arose, if the 
claim was received within one year after separation from 
service; otherwise, it is the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i).

The relevant regulations for establishing an effective date 
for an award of benefits arising from a claim that has been 
reopened based on new and material evidence provide in 
pertinent part as follows:

(q) New and material evidence:

	(1) Other than service department records:

	(i) Received within appeal period or prior to appellate 
decision.  The effective date will be as though the former 
decision had not been rendered...

	(ii) Received after final disallowance.  Date of receipt 
of new claim or date entitlement arose, whichever is later...

(r) Reopened claims:  Date of receipt of claim or date 
entitlement arose, whichever is later...

38 C.F.R. § 3.400(q), (r) (2005).

The veteran filed an application for service connection for 
chondromalacia in December 1974.  The evidence of record at 
that time included service medical records showing that he 
was seen for complaints of knee pain, and that a diagnosis of 
bilateral chondromalacia had been rendered.  The same 
diagnosis was noted at the veteran's service discharge 
examination.  Based on this evidence, the RO advised the 
veteran in a January 1975 letter that arrangements would be 
made to schedule him for a VA physical examination.  An 
examination was scheduled for January 29, 1975, but this was 
canceled by the RO.  The veteran evidently failed to report 
for an examination that had been subsequently scheduled in 
February 1975.

By a letter dated March 18, 1975, the RO advised the veteran 
that his claim had been denied and that "no further action" 
would be taken on his claim until he informed VA of his 
willingness to report his VA examination.  He was asked to 
complete (sign) the lower portion of the letter, which would 
be an expression of his willingness to submit to the 
examination, and return the letter to the RO.  He was told 
that the RO would reconsider his claim when the examination 
was complete.  The letter was sent to the veteran's address 
of record.  He did not respond within one year of the date of 
the March 1975 letter.

38 C.F.R. § 3.158 (1974), which is identical to the version 
currently in effect, states that where evidence requested in 
connection with an original claim, a claim for increase, or 
to reopen or for the purpose of determining continued 
entitlement is not furnished within 1 year after the date of 
request, the claim will be abandoned.  38 C.F.R. § 3.158 
(2005).  After the expiration of 1 year, further action will 
not be taken unless a new claim is received.  Id.  Further, 
where the veteran fails without adequate reason to respond to 
an order to report for a VA examination within 1 year from 
the date of the request, the claim for such benefits will be 
considered abandoned.  38 C.F.R. § 3.158(b).  

The evidence of record shows that the veteran abandoned his 
December 1974 claim for benefits.  He was clearly advised 
that a physical examination was necessary to consider his 
claim for service connection.  As noted above, he failed to 
report for his scheduled examination.  Nevertheless, the RO 
then provided the veteran another opportunity to report for 
an examination and furnished him with notice in March 1975 
that no further action would be taken on his claim until the 
examination was completed.  No correspondence was received 
from the veteran until May 1978, which was well beyond the 1-
year period the veteran had to submit to the examination.  
This failure to respond constituted an abandonment of the 
veteran's claim.  There was also no duty to inform the 
veteran of his appellate rights with respect him abandoning 
his claim.  In Hurd v. West, 13 Vet. App. 449 (2000), the 
Court held that an appellant had abandoned his claim pursuant 
to 38 C.F.R. § 3.158 when he failed to respond within one 
year, and that VA had no obligation to notify him of his 
appellate rights.  Any assertion that the veteran was unaware 
of the abandonment provisions of 38 C.F.R. § 3.158, to 
include the 1 year that he had to respond to the RO's 
examination request, will not shield him from the rule 
because he was necessarily charged with knowledge of the 
regulation.  Morris v. Derwinski, 1 Vet. App. 260 (1991) 
(abandonment pursuant to 38 C.F.R. § 3.158(a) cannot be set 
aside or waived on grounds of alleged ignorance of regulatory 
requirements, citing Fed. Crop Ins. Corp v. Merrill, 332 U.S. 
380, 384-85 (1947)).

On May 2, 1978, the veteran filed a claim for service 
connection for chondromalacia of both knees.  

A physical examination was conducted in June 1978.  Both 
knees appeared to be normal without soft tissue changes, 
effusion, hypersensitivity, or relaxation of the collateral 
ligaments.  Each knee had a full range of motion without 
crepitus.  X-rays of both knees were normal, with special 
attention to the possibility of residuals of chondromalacia.  
The examiner observed that the veteran had been seen in 
service for complaints of bilateral knee pain, and that he 
complained of an altered life style due to current problems 
with chondromalacia in both knees.  The examiner noted 
chondromalacia, 1972-1974, now clinically negative.   The 
examiner diagnosed knee strain by history, intramilitary, 
with reported x-ray evidence of chondromalacia.  The examiner 
expressed the opinion that the veteran's claim could not be 
correlated with a deliberately comprehensive physical 
examination, laboratory, and x-ray study.  

The RO issued a decision in July 1978 that denied service 
connection for bilateral knee disability based on the finding 
that there was no evidence of a current disability.  Notice 
of the decision was provided to the veteran in July 1978.  

In August 1978, the veteran submitted a statement wherein he 
indicated that he disagreed with the decision to assign him a 
noncompensable disability evaluation for his bilateral knee 
disability.  He indicated that both his knees would swell if 
walked for prolonged periods.  He stated that the VA examiner 
that saw him was a general practitioner, and that his 
condition warranted examination by an orthopedic specialist.

The veteran was scheduled for an additional VA examination of 
his knees on September 26, 1978, by a different examiner, but 
he failed to report.  As a result, the RO closed the case in 
October 1978.  The Board finds that because the veteran 
failed to report for VA examination in September 1978, he 
abandoned his claim filed in May 1978, for the same reasons 
set forth above.  See 38 C.F.R. § 3.158.  

In September 1983, the veteran sought to reopen his claim.  
By letter dated October 24, 1983, the RO denied the claim on 
the basis that new and material evidence had not been 
submitted and notified the veteran of his appellate rights.  
He did not appeal.

The veteran next sought to reopen his claim on June 22, 1999.  
The RO notified him by letter dated July 15, 1999, that in 
order to reopen his claim he had to submit new and material 
evidence showing a current knee disability and its 
relationship with military service.  The Board likewise finds 
that because the veteran failed to respond to this letter, he 
abandoned his claim filed in June 1999.  See 38 C.F.R. 
§ 3.158.  

The next correspondence received from the veteran was on 
April 27, 2001, when he again requested to reopen his claim.  
Evidence was submitted showing a diagnosis of chondromalacia 
and patellofemoral compression syndrome of the right knee as 
early as January 1985.  Chondromalacia of both knees was 
diagnosed in September 2001, at which time the veteran gave a 
history of pain in both knees since 1973.  VA examination in 
March 2002 also showed a diagnosis of bilateral 
chondromalacia.  In September 2002, the RO granted service 
connection for bilateral chondromalacia of the knees, 
assigning a 10 percent rating for each knee, effective from 
April 27, 2001.

As noted above, the Board finds that the veteran abandoned 
his claims filed in December 1974, May 1978, and June 1999.  
See 38 C.F.R. § 3.158.  He also failed to appeal the October 
1983 RO decision denying his claim, and this decision became 
final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 
20.1103.  The veteran did not again file a claim for service 
connection for a knee disorder until April 27, 2001.  There 
was no claim to reopen between June 1999 and April 27, 2001.  
In light of the foregoing, the April 27, 2001, date of claim 
is the earliest possible date in determining an effective 
date in this case for the grant of service connection.

To the extent that the veteran argues that he was not 
provided notice of appellate rights and/or did not receive VA 
correspondence, all of the above mentioned letters were 
mailed to him at his current address of record at the time, 
and were not returned by the postal service as undeliverable.  
The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  In this 
case, no clear evidence to the contrary has been presented 
with which to rebut the presumption of regularity.  It is 
therefore presumed that the veteran received the VA 
correspondence mailed to him.  

The Board is aware in August 1978 the veteran filed a notice 
of disagreement (NOD) with the July 1978 rating decision.  
This NOD was submitted within the one year filing period and 
was timely.  There is no evidence that the veteran was 
furnished with a statement of the case (SOC) that responded 
to his August 1978 NOD.  See 38 C.F.R. §§ 19.26, 19.29, 
19.30, 20.200 (2005).  However, as discussed above, the 
veteran abandoned this claim because he failed to report for 
VA examination of the knees scheduled in September 1978.  
Additionally, the October 1983 decision is final and may not 
be revised except on a showing of clear and unmistakable 
error (CUE) under 38 C.F.R. § 3.105(a).  See also 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a).  There has been 
no allegation that the October 1983 action contained CUE, and 
it is a bar to an earlier effective date.

Regardless, even if the Board were to find that the July 1978 
RO decision did not become final and that that claim filed in 
May 1978 remained open and unadjudicated, an earlier 
effective date is still not warranted.  The effective date of 
an award of reopened claim is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A review of the evidence of record fails to establish that 
the criteria necessary to establish a claim for service 
connection for chondromalacia of both knees were met prior to 
April 27, 2001.  The Board again acknowledges that the 
veteran was seen for complaints of bilateral knee pain in 
service, diagnosed as having chondromalacia, and that 
bilateral chondromalacia was diagnosed at his December 1974 
service discharge examination.  The Board's attention is also 
drawn to an October 1973 orthopedic consultation report that 
described the veteran's knee complaints as being "mostly 
supratentorial."  In other words, there was some question in 
service as to whether the veteran had a true disability of 
knees or whether his complaints were primarily subjective.  
Nevertheless, as discussed above, the June 1978 examination 
was negative for findings of a current disability 
(chondromalacia) of both knees.  

Again, the first post-service diagnosis of knee disability is 
not shown until January 1985, which is nearly 10 years post 
service.  The veteran was admitted to South Baltimore General 
Hospital in January 1985 for complaints of right knee pain, 
clicking, and popping for the past several years.  The 
impression at that time was subluxing patella, 
chondromalacia, and patello-femoral compression syndrome of 
the right knee.  The veteran underwent an arthroscopy, 
excision of the plica shelf, curettage of the chondromalacia, 
and a lateral tenacular release of the right knee.  The 
attending physician was Dr. Alegado.  A September 2001 report 
from Dr. Alegado discussed the 1985 surgery as well as 
current problems that the veteran was experiencing with both 
his knees.  Neither report provides a medical nexus to the 
veteran's active military service.  Records and reports 
received from the Baltimore VAMC dated prior to April 27, 
2001, document the treatment of the veteran's bilateral 
chondromalacia but again contain no findings relating the 
knee disability to his active military service.  

The veteran has presented no competent medical evidence for 
the period prior to April 27, 2001 establishing an 
etiological relationship between his current chondromalacia 
of both knees and his complaints of bilateral knee pain in 
service.  In other words, assuming, for the sake of argument, 
that a claim for service connection for chondromalacia 
remained open since May 2, 1978, entitlement to service 
connection did not arise prior to April 27, 2001.  The 
preponderance of the evidence is therefore against the 
veteran's claim for an effective date earlier than April 27, 
2001, for the grant of service connection for chondromalacia 
of both knees.


Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The claim for an increased evaluation for left knee 
disability originated from the RO decisions that granted 
service connection for that disability.  The claim therefore 
stems from the initial rating assigned to that disability.  
At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran is service-connected for right knee 
chondromalacia and left knee chondromalacia.  Such a 
condition does not have a specific diagnostic code and is 
rated by analogy under Diagnostic Code 5014, Osteomalacia.  
38 C.F.R. § 4.20 (2005).  Osteomalacia is rated based on 
limitation of motion of the joint affected as arthritis, 
degenerative. 

The schedular criteria for degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. 4.71, Diagnostic Code 5003.

Under 38 C.F.R.§ 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R.§ 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 
C.F.R.§ 4.59, painful motion is an important factor of 
disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

A review of the record shows that the veteran has 
degenerative changes in both knees.  A June 2005 X-ray report 
describes the veteran as having "minimal osteophyte 
formation bilaterally with slight narrowing of the medial 
joint compartments of both knees."  

The limitation of motion caused by the veteran's bilateral 
knee is also minimal.  At his March 2002 examination, range 
of motion of the right and left knee was from zero to 120 
degrees.  Outpatient treatment records from the Baltimore 
VAMC document similar findings.  The worse range of motion 
recorded during the appeals period was in September 2001 when 
the range of motion of the right knee was from 3 to 122 
degrees and the left knee was from 5 to 115.

When he was examined in January 2003, the veteran had active 
range of motion of both knees from zero to 70 degrees.  
Ninety degrees of flexion could be obtained with passive 
range of motion.  The examiner noted that there was 
significant muscular resistence to flexion of the knees and 
"much subjective complaining of pain."  He stated it was 
difficult to place a diagnosis and give an objective 
evaluation of the veteran's physical impairment because of 
the contrary findings in the record.  The examiner noted that 
the veteran's normal MRI and x-rays  did not correlate to his 
subjective complaints and unwillingness to flex beyond 70 
degrees.  In this regard, the examiner made reference to the 
service medical record that described the veteran as having 
supratentorial symptoms.  He doubted that the veteran's 
subjective complaints and the objective findings (range of 
motion) represented the true nature of his disability.

When the veteran was examined in June 2005, range of motion 
of right knee was from zero to 135 degrees with complaints of 
pain being noted from 120 to 135 degrees of flexion.  An 
identical finding was made with respect to his left knee.  
However, in this regard, the examiner observed that there was 
no objective evidence that repetitive motion would result in 
additional limitation due to pain, further loss of motion, 
incoordination, weakness, flare-up, or lack endurance.  

In view of the foregoing evidence, to include a review of the 
above referenced VA and non-VA treatment records, the Board 
finds that the veteran is not entitled to a 20 percent 
disability rating under Diagnostic Code 5260 since leg 
flexion has not been shown to be limited to 30 degrees or 
less.  Similarly, the veteran is not entitled to a higher (20 
percent) evaluation under Diagnostic Code 5261 since leg 
extension has not been shown to be limited to 15 degrees or 
more.  38 C.F.R. Part 4, Diagnostic Codes 5260, 5261.

The Board notes that the veteran has reported pain on use of 
his right and left knee, and that that pain results in 
increased functional impairment of the knees.  These 
complaints have been duly considered as a basis for an 
increased evaluation.  The June 2005 VA examination report 
clearly indicated that the veteran did not have any 
additional decrease in range of motion due to pain, weakness, 
fatigue, or lack of endurance after repetitive motion.  The 
Board recognizes that the January 2003 examination report 
indicated that the veteran's bilateral knee, if it was truly 
advanced, would cause weakened motion and fatigue due to pain 
as well as decreased motion.  However, as discussed above, 
the examiner was extremely skeptical of the veteran's 
complaints and objective findings.  Application of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide a basis for a rating 
higher than 10 percent for the veteran's right or left knee 
disability.

On September 17, 2004, the VA Office of General Counsel (OGC) 
issued VAOPGCPREC 9-2004, which found that a veteran can 
receive separate ratings under Diagnostic Code 5260 (leg, 
limitation of flexion), and Diagnostic Code 5261 (leg, 
limitation of extension) for disability of the same joint.  
However, as discussed above, knee extension is nearly full, 
even when considering the effects of pain on motion.  A 
separate compensable evaluation for loss of extension, which 
necessitates extension limited to 10 degrees, is not 
warranted.  To assign two, separate compensable ratings for 
each knee solely based on painful motion under two separate 
diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) 
would be in violation of the rule of pyramiding.  See 38 
C.F.R. § 4.14; VAOPGCPREC 9-04.

OGC has also determined that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997).  The OGC concluded that for a knee disability rated 
under Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion, 
limitation of motion under Diagnostic Codes 5260 or 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on x-ray findings and painful motion under 38 
C.F.R. § 4.59.  See VAOPGCPREC 9- 98 (August 14, 1998).

Here, the medical evidence of record does not show objective 
findings of instability or subluxation.  The reports of the 
VA examinations conducted in March 2002, January 2003, and 
June 2005 all indicated that there was no instability of the 
knees.  A separate compensable evaluation under the 
provisions of Diagnostic Code 5257 is therefore not for 
application.  

Accordingly, the Board concludes that an evaluation in excess 
of 10 percent for chondromalacia of the right knee and/or 
left knee is not warranted for the entire claims period.  See 
Fenderson.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
bilateral knee disability.  There is also no objective 
evidence that the veteran's bilateral knee disability, in and 
of itself, has caused marked interference with employment.  
Having reviewed the record with 



these mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to an effective date earlier than April 27, 2001, 
for the grant of service connection for chondromalacia of 
both knees is denied.

Entitlement to a disability evaluation in excess of 10 
percent for chondromalacia of the right knee is denied.

Entitlement to a disability evaluation in excess of 10 
percent for chondromalacia of the left knee is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


